Citation Nr: 0833132	
Decision Date: 09/26/08    Archive Date: 10/02/08

DOCKET NO.  07-20 996	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUES

1.  Propriety of a reduction from 60 percent to 40 percent 
for service-connected intervertebral disc disease, L5 to S1.

2.  Entitlement to an increased rating for service-connected 
intervertebral disc disease, L5 to S1, currently evaluated as 
40 percent disabling.  

3.  Entitlement to restoration of a total disability rating 
for compensation purposes based on individual unemployability 
due to a service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and Appellant's Spouse
ATTORNEY FOR THE BOARD

L.J. Bakke-Shaw, Counsel


INTRODUCTION

The veteran served on active duty from August 1987 to 
December 1987, and from May 1988 to June 1991.

This appeal arises before the Board of Veterans' Appeals 
(Board) from a rating decision rendered in October 2006 by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Boise, Idaho, in which the RO effectuated a reduction in 
the evaluation afforded the veteran's service-connected 
intervertebral disc disease, L4 to S1, from 60 percent to 40 
percent, and in which TDIU was discontinued.  

The Board notes that the October 2006 rating decision which 
effectuated the reduction in evaluation for the service-
connected intervertebral disc disease, and discontinued 
entitlement to TDIU, made the effective date of these changes 
January 1, 2007.  An April 2007 rating decision corrected the 
effective date to February 1, 2007.

The veteran filed a timely notice of disagreement to the 
October 2006 rating decision.  The RO's May 2007 statement of 
the case characterized the issues, in effect, as an increased 
rating claim (i.e., an evaluation in excess of 40 percent) 
for the veteran's service-connected lower back disability, 
and as "entitlement to" TDIU.  The veteran's submitted a 
substantive appeal (VA Form 9) in June 2007, in which he 
indicated in block 9A that he wished to appeal the issues as 
listed in the statement of the case.  Under the 
circumstances, the Board has determined that the increased 
rating issue is within the scope of the appeal.  

The veteran testified before the undersigned Acting Veterans 
Law Judge in July 2008.  A transcript of the hearing is 
associated with the claims file.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

A Veterans Claims Assistance Act of 2000 (VCAA) notice 
consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) must: (1) inform the claimant about the information 
and evidence not of record that is necessary to substantiate 
the claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; and (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide.  

In the present case, the RO has not provided VCAA notice to 
the veteran concerning any of the issues on appeal.  

Accordingly, the case is REMANDED for the following action:

1.  Provide all appropriate VCAA notice 
concerning the issues of the propriety of 
the reduction from 60 percent to 40 
percent for service-connected 
intervertebral disc disease, L5 to S1, 
entitlement to an increased rating for 
service-connected intervertebral disc 
disease, L5 to S1, currently evaluated as 
40 percent disabling, and entitlement to 
restoration of a TDIU.  

2.  After undertaking any other 
development deemed essential, 
readjudicate the issues on appeal, with 
application of all appropriate laws and 
regulations, and consideration of the 
additional information obtained.  If any 
of the decisions remains adverse to the 
veteran, issue a supplemental statement 
of the case and afford an appropriate 
period of time to respond.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate. The veteran need takeno action 
until he is so informed. The veteran has the right to submit 
additional evidence and argument on the matters the Board has 
remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999). The 
Board intimates no opinion as to the ultimate outcome of this 
case.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


_________________________________________________
T. STEPHEN ECKERMAN
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




